—Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered September 15, 1999, convicting defendant, after a jury trial, of robbery in the second degree and burglary in the second degree, and sentencing her to consecutive terms of 21/4 to 4V2 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. On the contrary, the evidence, which included a video surveillance tape, was overwhelming. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility.
The court properly exercised its discretion in denying defendant’s mistrial motion based on a witness’s inadvertent reference to a photographic identification of defendant. The court’s strong curative instruction was sufficient to alleviate any possible prejudice to defendant (see, People v Santiago, 52 NY2d 865). In any event, any error was harmless in view of the overwhelming evidence of defendant’s guilt. Moreover, any suggestion that defendant had a prior record was rendered harmless by defendant’s own testimony admitting her prior conviction (see, People v Scott, 276 AD2d 371).
We perceive no basis for reduction of sentence.
We have considered and rejected defendant’s remaining claims. Concur — Ellerin, J. P., Lerner, Saxe, Buckley and Friedman, JJ.